Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
 

Status of Claims
This action is in reply to the reply filed on 02/12/2021.
Claims 1 – 6, 8-13 are currently amended.
Claims 1 - 14 are currently pending and have been examined.


Response to Arguments
Regarding the 112(b) rejection, the rejection is withdrawn in view of the arguments and amendments regarding the “deep neural network computer” 
Applicant's arguments filed 02/12/2021 regarding 35 U.S.C. § 101 have been fully considered but they are not persuasive.
Regarding applicant’s arguments starting on page 8 of the rejection, regarding the claims being drawn to a certain method or organizing human activity specifically mitigating risk.  
Applicant argues that the amendments to the claims constitute a practical application with significantly more.  Examiner respectfully disagrees.  
First applicant has added three elements to each of the independent claims.  Specifically regarding claim 1 these elements are “configuring a deep neural network computer to provide a first stage being a training stage and a second stage being a prediction stage; in the training stage, training the deep neural network computer using input data to obtain a model capable of determining a credit score of a user; in the prediction stage, predicting the input data of the current user using the trained deep neural network computer.”  These elements involve applying machine learning to the abstract idea of obtaining a credit score.  However, the elements are disclosed at a high level of generality and represent mere instructions to apply the exception to a generic computer.  This is similar to “[a]nother consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer.” (MPEP 2106.05(f)).  
Applicant argues on page 10 that the training stage turns the deep neural network computer into a special purpose computer, by inputting a large amount of prior data to develop a model.  However, adding data is equivalent to adding software to a computer, and as claimed appears to be arguing the idea of a solution rather than a particular machine, as the claims disclose the capability of producing the end result of the method and not a particular improvement to the computer that would improve upon over prior art systems.  
Applicant further argues on page 10 that “Further, regarding the rejection of examined Claim 1 as abstract for reciting mathematical concepts without significantly more on the basis that the Claim is merely an algorithm, since current Claim 1 integrates hardware with algorithms that is other than what is well understood, routine or conventional elements to produce a practical result, without tying-up the algorithm, therefore current Claim 1 and its dependent Claims 2-4 are patent-eligible under 35 U.S.C. 101.” Examiner respectfully disagrees, as discussed above the newly added claim elements do not integrate the abstract elements into a practical application or provide significantly more.
Therefore, applicant’s arguments regarding 101 are unpersuasive.  
 
Regarding applicants 103 arguments. 
Applicant’s arguments with respect to claim(s) amended on 02/12/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 5, 8 and 12 are indefinite as at the input data as it is used in the training stage to obtain a model capable of determining a credit score, but is then predicted that prediction stage, and in claim 8 it is also inputted by the user.  It is unclear where the input data comes from, and how the input data differs between the training stage and the prediction stage.  
Claims 2-4, 6-7, 9-11 and 13-14  are further rejected as they depend from their respective independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-14 are either directed to a system or method, which are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 5 and product Claims 8 and 12.  Claim 1 recites the limitations of:
>> A computer implemented method for obtaining a credit score, comprising:
configuring a deep neural network computer to provide a first stage being a training stage and a second stage being a prediction stage; in the training stage, 
training the deep neural network computer using input data to obtain a model capable of determining a credit score of a user; 
in the prediction stage, predicting the input data of the current user using the trained deep neural network computer to obtain a credit probability value;
using the credit probability value, selecting a scaling hyperbolic tangent in the deep neural network computer as an activation function; 
using the scaling hyperbolic tangent, a first eigenvector value outputted by an upper level to obtain a second eigenvector value; and 
outputting the second eigenvector value to a next level, to obtain the stable credit score.<<
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity specifically mitigating risk.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Therefore, Claims 1, 5, 8, and 12 are abstract. (Step 2A-Prong 1: YES. The claims are abstract) 
Furthermore claims 1, 5,  8 and 12 recites  mathematical concepts such as “selecting a scaling hyperbolic tangent in … as an activation function; using the scaling hyperbolic tangent, calculating a first eigenvector value outputted by an upper level to obtain a second eigenvector value; and outputting the second eigenvector value to a next level, to obtain the stable credit score.” Rendering the claims further abstract.  
This judicial exception is not integrated into a practical application. In particular, the claims not recite a deep neural network computer.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [086] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 5, 8, and 12 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-4, 6-7, 9-11 and 13-14 further define the abstract idea that is present in their respective independent claims 1, 5, 8, 12 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-5, 8, and 11 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 8,065,227 B1) in view of “An Priority Based Weighted Neuron Net VLSI Implementation” by Sugany A and Sakubar Sadiq J hereafter “Sugany” and further in view of Gao et a. (PG PU US 2014/0365356 A1) hereafter “Gao” and Stephens (PG PUB US 2008/0208777 A1)

Regarding claims 1, and 8 

Regarding claims 1 and 8 
Beckman teaches:
using the scaling hyperbolic tangent, calculating a first eigenvector value outputted by an upper level to obtain a second eigenvector value; and outputting the second eigenvector value to a next level, to obtain the credit score. (See at least Beckman col 5 lines 5-25 “In order to cluster accounts, the appropriate number of attributes can be determined, in part through trial and error. Generally, attributes are sufficiently general in character to describe a broad population, but not so specific so that a single attribute is overly determinative as to an account being in a particular cluster. In order to evaluate a segmentation result, Eigen vectors and their paired Eigen values, as they are known in the art, can be used to determine when a subset of attributes span a similar space. Each account is assigned the appropriate values for its transaction attributes. A point representing each account is then plotted in a multi-dimensional space, where each dimension represents one of the transaction attributes. FIG. 2 illustrates an example with just three transaction attributes for clarity. The three transaction attributes are designated "A," "B," and "C." When points representing accounts are plotted according to their transaction attribute values in the multi-dimensional space formed by axes representing A, B and C, the accounts will tend to form "clusters" in the geometric space. For example, points 202 in FIG. 2 represent a cluster of accounts. Accounts are assigned to a cluster using Euclidean distance calculation.” (Note: Eigen vectors and their paired Eigen values imply that at least a first and second exist meeting the claim element.) 
(NOTE: see Beckman col 4 line 14 – col 5 line 46 for additionally relevant information for the above element.)

However Beckmen does not teach “selecting a scaling hyperbolic tangent in the deep neural network as an activation function;”

However, Sugany teaches at least at (Abstract) “— Neural Networks (NN) have a wide range of applications in analog and digital signal processing. Nonlinear activation function is one of the main building blocks of artificial neural networks. Hyperbolic tangent and sigmoid are the most used nonlinear neural activation functions of NN”
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Method for producing custom behavior scores for use in credit decisioning of Beckman with the priority based weighted neuron net VLSI implementation of Suganya since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art
would have recognized that the results of the combination were predictable. Further motivation is provided because the “new activation function and hashing trick method results in reduction of number of multiplications, area, delay, computation cost and power in VLSI implementation of artificial neural networks with hyperbolic tangent activation function.” (Sugany (abstract)) 



However Gao teaches at least: 
configuring a deep neural network computer to provide a first stage being a training stage and a second stage being a prediction stage; in the training stage, training the deep neural network computer using input data to obtain a model capable of determining a credit score of a user; (See at least Gao [0003]“In a first aspect, data is received that characterizes a request for a credit score at a future date. Thereafter, data is received that comprises values for each of a plurality of variables used by a predictive scoring model to generate a credit score. With such an arrangement, at least a portion of the variables characterize an occurrence or non-occurrence of credit-related events associated with an individual within at least one historical first time window preceding a scoring date. The at least one first historical time window can comprise a fixed number of days prior to and including the scoring date. The predictive model can be trained using historical credit data derived from a population of individuals. Subsequently, the values for at least one of the variables are modified to only characterize the occurrence or non-occurrence of events within at least one second time window prior to and including the future date and comprising the fixed number of days. It is then determined, using the modified values and the predictive model, a projected credit score at the future date.”  (Note: the training of the modes and the use od the model to predict are two different stages.)
using the trained deep neural network computer to obtain a credit probability value; (See at least Gao [0003] and [0025]: [0003]“In a first aspect, data is received that characterizes a request for a credit score at a future date. Thereafter, data is received that comprises values for each of a plurality of variables used by a predictive scoring model to generate a credit score. With such an arrangement, at least a portion of the variables characterize an occurrence or non-occurrence of credit-related events associated with an individual within at least one historical first time window preceding a scoring date.” And [0025] “Various types of predictive models can be utilized including, without limitation, scorecard models, logistic regression models, neural network-based models, and the like. Regardless of the type of model, the values that are based on events occurring or not occurring within a time window can be modified based on a shifting of the applicable window to some point in the future.”
that the credit probability value is used to select the activation function.  (See at least Gao [0003] “It is then determined, using the modified values and the predictive model, a projected credit score at the future date.”)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Method for producing custom behavior scores for use in credit decisioning of Beckman and Suganya with the Furture Credit Score Projection of Gao since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided “[f]or example, the current subject matter can be used to identify segments of a population whose credit score is likely to change materially in the near future, so that offerings/underwriting strategies can be tailored to that population based not only on their current credit score but also where such score is likely to be headed..” (Gao [0007]) Therefore, Claims 1, and 8 are obvious over the disclosure of Beckman, in view of Sugany and Gao.

However Beckman, in view of Sugany and Gao. Do not specifically teach “in the prediction stage, predicting the input data of the current user”

However Stephens teaches at least at [0024] and [0025]: [0024] “Methods and apparatus according to various aspects of the present invention operate in conjunction with a predictive modeling system that generates projections using artificial agents. Referring now to FIG. 1, a predictive modeling system 100 according to various aspects of the present invention comprises an agent factory 110 and one or more artificial agents 113, 116. The agent factory 110 receives an input data set 120 and may generate the artificial agents 113, 116. Each artificial agent 113, 116 may process at least a portion of the input data set 120 and produce a correlation data set 122, 126 and a predictability value 124, 128.” And [0025] “In an exemplary embodiment, the input data set 120 is transmitted to the agent factory 110 via an input data module 140. The artificial agents 113, 116 analyze the input data set 120, and each artificial agent 113, 116 produces a correlation data set 122, 126 and a predictability value 124, 128. The artificial agent 113, 116 may be activated and/or retired at the direction of a management system 125. In addition, the data processed and/or generated by the agents 113, 116 may be provided to an output data module 130.”  (Note: see 112(b) rejection above, it is unclear if there is a distinction or what distinction exists between the input data claimed in the training stage and input data claimed in the prediction stage.  Examiner interprets the input data in the prediction stage to be similar to the correlation data of Stephens.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Method for producing custom behavior scores for use in credit decisioning of Beckman and Suganya with the method for predictive analysis of Gao since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the 

Regarding claim 2 


Beckman does not specifically teach “reducing a slope of the hyperbolic tangent, so as to obtain the scaling hyperbolic tangent”
However Sugany teaches: 
reducing a slope of the hyperbolic tangent, so as to obtain the scaling hyperbolic tangent; and (See at least  Sugany at 287  “In this section, mathematical analysis of the approximation scheme used for hardware implementation of hyperbolic tangent function is provided. The mathematical analysis in this and the following sections uses the basic properties of hyperbolic tangent function.”)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Method for producing custom behavior scores for use in credit decisioning of Beckman with the priority based weighted neuron net VLSI implementation of Suganya since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because the “new activation function and hashing trick method results in reduction of number of multiplications, 



Regarding claims 4 and 11
Beckman teaches: wherein the first eigenvector value outputted by the upper level comprises: an eigenvector value of a data dimension outputted by a hidden layer of the deep neural network computer, and eigenvector values of a plurality of data dimensions outputted by a module layer of the deep neural network computer.  (See at least Beckman col 5 lines 5-25 “In order to cluster accounts, the appropriate number of attributes can be determined, in part through trial and error. Generally, attributes are sufficiently general in character to describe a broad population, but not so specific so that a single attribute is overly determinative as to an account being in a particular cluster. In order to evaluate a segmentation result, Eigen vectors and their paired Eigen values, as they are known in the art, can be used to determine when a subset of attributes span a similar space. Each account is assigned the appropriate values for its transaction attributes. A point representing each account is then plotted in a multi-dimensional space, where each dimension represents one of the transaction attributes. FIG. 2 illustrates an example with just three transaction attributes for clarity. The three transaction attributes are designated "A," "B," and "C." When points representing accounts are plotted according to their transaction attribute values in the multi-dimensional space formed by axes representing A, B and C, the accounts will tend to form "clusters" in the geometric space. For example, points 202 in FIG. 2 represent a cluster of accounts. Accounts are assigned to a cluster using Euclidean distance calculation.” (Note: Eigen vectors and their paired Eigen values imply that at least a first and second exist meeting the claim element.) 
However Beckman does not specifically teach hidden layer of a deep neural network computer.  
However Sugany teaches:
“In this figure1, Neural networks are naturally organized in the layers. Layers are fabricated of a number of interrelated 'nodes' which include an 'activation function'. Patterns are offered to the network by way of the 'input layer', which communicates to one or more 'hidden layers' where the actual processing is made by a system of weighted 'connections'. The hidden layers are then finally links to an 'output layer'.”

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Method for producing custom behavior scores for use in credit decisioning of Beckman and Gao with the priority based weighted neuron net VLSI implementation of Suganya since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because the “new activation function and hashing trick method results in reduction of number of multiplications, area, delay, computation cost and power in VLSI implementation of artificial neural networks with hyperbolic tangent activation function.” (Sugany (abstract)) Therefore, Claims 4 and 11 are obvious over the disclosure of Beckman, in view of Sugany, Stephens and Gao.


Regarding claims 5, and 12

Beckman teaches:
A method for obtaining a stable credit score, comprising: 
using the scaling hyperbolic tangent, calculating a first eigenvector value outputted by an upper level of the deep neural network to obtain a second eigenvector value; and outputting the second eigenvector value to a next level, to obtain the stable credit score. (See at least Beckman col 5 lines 5-25 “In order to cluster accounts, the appropriate number of attributes can be determined, in part through trial and error. Generally, attributes are sufficiently general in character to describe a broad population, but not so specific so that a single attribute is overly determinative as to an account being in a particular cluster. In order to evaluate a segmentation result, Eigen vectors and their paired Eigen values, as they are known in the art, can be used to determine when a subset of attributes span a similar space. Each account is assigned the appropriate values for its transaction attributes. A point representing each account is then plotted in a multi-dimensional space, where each dimension represents one of the transaction attributes. FIG. 2 illustrates an example with just three transaction attributes for clarity. The three transaction attributes are designated "A," "B," and "C." When points representing accounts are plotted according to their transaction attribute values in the multi-dimensional space formed by axes representing A, B and C, the accounts will tend to form "clusters" in the geometric space. For example, points 202 in FIG. 2 represent a cluster of accounts. Accounts are assigned to a cluster using Euclidean distance calculation.” (Note: Eigen vectors and their paired Eigen values imply that at least a first and second exist meeting the claim element.) 
(NOTE: see Beckman col 4 line 14 – col 5 line 46 for 

However Beckmen does not teach “selecting a scaling hyperbolic tangent in the deep neural network as an activation function in a deep neural network computer;”

However, Sugany teaches at least at (Abstract) “— Neural Networks (NN) have a wide range of applications in analog and digital signal processing. Nonlinear activation function is one of the main building blocks of artificial neural networks. Hyperbolic tangent and sigmoid are the most used nonlinear neural activation functions of NN”  (Note: applications in analog and digital signal processing requires a computer) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Method for producing custom behavior scores for use in credit decisioning of Beckman with the priority based weighted neuron net VLSI implementation of Suganya since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art
would have recognized that the results of the combination were predictable. Further motivation is provided because the “new activation function and hashing trick method results in reduction of number of multiplications, area, delay, computation cost and power in VLSI implementation of artificial neural networks with hyperbolic tangent activation function.” (Sugany (abstract)) Therefore, Claims 5, and 12 are obvious over the disclosure of Beckman, in view of Sugany.
However Beckam and Sugany do not specifically teach “configuring a deep neural network computer to provide a first stage being a training stage and a second stage being a prediction stage; in the training stage, training the deep neural network computer using input data to obtain a model capable of determining a credit score of a user; in the prediction stage, predicting the input data of the current user using the trained deep neural network computer;”
However Gao teaches at least: 
configuring a deep neural network computer to provide a first stage being a training stage and a second stage being a prediction stage, in the training stage, training the deep neural network [0003]“In a first aspect, data is received that characterizes a request for a credit score at a future date. Thereafter, data is received that comprises values for each of a plurality of variables used by a predictive scoring model to generate a credit score. With such an arrangement, at least a portion of the variables characterize an occurrence or non-occurrence of credit-related events associated with an individual within at least one historical first time window preceding a scoring date. The at least one first historical time window can comprise a fixed number of days prior to and including the scoring date. The predictive model can be trained using historical credit data derived from a population of individuals. Subsequently, the values for at least one of the variables are modified to only characterize the occurrence or non-occurrence of events within at least one second time window prior to and including the future date and comprising the fixed number of days. It is then determined, using the modified values and the predictive model, a projected credit score at the future date.”  (Note: the training of the modes and the use od the model to predict are two different stages.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Method for producing custom behavior scores for use in credit decisioning of Beckman and Suganya with the Furture Credit Score Projection of Gao since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided “[f]or example, the current subject matter can be used to identify segments of a population whose credit score is likely to change materially in the near future, so that offerings/underwriting strategies can be tailored to that population based not only on their current credit score but also where such score is likely to be headed..” (Gao 

However Beckman, in view of Sugany and Gao do not specifically teach “in the prediction stage, predicting the input data of the current user using the trained deep neural network computer”

However Stephens teaches at least at [0024] and [0025]: [0024] “Methods and apparatus according to various aspects of the present invention operate in conjunction with a predictive modeling system that generates projections using artificial agents. Referring now to FIG. 1, a predictive modeling system 100 according to various aspects of the present invention comprises an agent factory 110 and one or more artificial agents 113, 116. The agent factory 110 receives an input data set 120 and may generate the artificial agents 113, 116. Each artificial agent 113, 116 may process at least a portion of the input data set 120 and produce a correlation data set 122, 126 and a predictability value 124, 128.” And [0025] “In an exemplary embodiment, the input data set 120 is transmitted to the agent factory 110 via an input data module 140. The artificial agents 113, 116 analyze the input data set 120, and each artificial agent 113, 116 produces a correlation data set 122, 126 and a predictability value 124, 128. The artificial agent 113, 116 may be activated and/or retired at the direction of a management system 125. In addition, the data processed and/or generated by the agents 113, 116 may be provided to an output data module 130.”  (Note: see 112(b) rejection above, it is unclear if there is a distinction or what distinction exists between the input data claimed in the training stage and input data claimed in the prediction stage.  Examiner interprets the input data in the prediction stage to be similar to the correlation data of Stephens.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Method for producing custom behavior scores for use in credit decisioning of Beckman and Suganya with the method for predictive analysis of Gao since the claimed invention is merely a .


Claim 6, 9, and 13  are rejected under 35 U.S.C. 103 as being unpatentable over the referances of claims 5, 8, and 12 and further in view of NeroShell 
Regarding Claims 6, 9 and 13  
Beckman does not specifically teach “determining a hyperbolic tangent and reducing a slope of the hyperbolic tangent, so as to obtain the scaling hyperbolic tangent”
However Sugany teaches: 
determining a hyperbolic tangent and reducing a slope of the hyperbolic tangent, so as to obtain the scaling hyperbolic tangent; and (See at least  Sugany at 287  “In this section, mathematical analysis of the approximation scheme used for hardware implementation of hyperbolic tangent function is provided. The mathematical analysis in this and the following sections uses the basic properties of hyperbolic tangent function.”)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Method for producing custom behavior scores for use in credit decisioning of Beckman with the priority based weighted neuron net VLSI implementation of Suganya since the claimed 


Beckman in view of Sugany does not specifically teach “selecting the scaling hyperbolic tangent as the activation function for the deep neural network.”
However NeuroShell teaches:
selecting the scaling hyperbolic tangent as the activation function for the deep neural network computer . (See at least NeroShell2 “Tanh (hyperbolic tangent) - Many experts feel this function should be used almost exclusively, but we do not agree.  It is sometimes better for continuous valued outputs, however, especially if the linear function is used on the output layer.  If you use it in the first hidden layer, scale your inputs into [-1, 1] instead of [0,1].  We have experienced good results when using the hyperbolic tangent in the hidden layer of a 3 layer network, and using the logistic or the linear function on the output layer.” and “Tanh15 (hyperbolic tangent 1.5) - There has been at least one technical paper wherein it was strongly proposed that tanh(1.5x) is much better than tanh(x).  We do not necessarily agree, but have included it anyway.”


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Method for producing custom behavior scores for use in credit decisioning of Beckman .

Claim 3, 7, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the references of claims 1, 5, 8 and 12  further in view of Stackexchange.com 
Regarding Claims 3, 7, 10 and 14
Beckman teaches: calculating a first and second eigenvector value (See at least Beckman Col 5lines 10-13) “In order to evaluate a segmentation result, Eigen vectors and their paired Eigen values, as they are known in the art, can be used to determine when a subset of attributes span a similar space.”

However Beckman does not teach:  “wherein the scaling hyperbolic tangent comprises: scaledtanh(x)=3* tanh(a*x); and when the scaling hyperbolic tangent is used to calculate the first … value outputted by the upper level so as to obtain the second … value, x is the first eigenvector value, scaledtanh(x) is the second … value, tanh(x) is the hyperbolic tangent, P and a are preset values, and a is less than 1 and greater than 0.

However StackExchange teaches :
I have a simple neural network and it works with the logistic function as activation function. Now I want to avoid the saturation problem by substituting the logistic function by the hyperbolic tangent:
#define SIGMOID(x) (1.7159*tanh(0.66666667*x))
#define DSIGMOID(S) (0.666666667/1.7159*(1.7159-(S))*(1.7159+(S)))
(NOTE: the equation (1.7159*tanh(0.66666667*x)) matches the claims equation as constant values are present in the specified ranged for α and β)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the Method for producing custom behavior scores for use in credit decisioning of Beckman with the Scaling and activation functions of Stackexchange since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, Claims 3, 7, 10, and 14 are obvious over the disclosure of Beckman, Sugany, Gao, Stephens and Stackexchange.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693